Filed 03/08/21                                 Case 21-10815                                         Doc 1




       Northern




              Case: 21-50298   Doc# 1   Filed: 03/08/21   Entered: 03/08/21 13:23:55   Page 1 of 8
Filed 03/08/21                              Case 21-10815                                         Doc 1




           Case: 21-50298   Doc# 1   Filed: 03/08/21   Entered: 03/08/21 13:23:55   Page 2 of 8
Filed 03/08/21                              Case 21-10815                                         Doc 1




           Case: 21-50298   Doc# 1   Filed: 03/08/21   Entered: 03/08/21 13:23:55   Page 3 of 8
Filed 03/08/21                              Case 21-10815                                         Doc 1




           Case: 21-50298   Doc# 1   Filed: 03/08/21   Entered: 03/08/21 13:23:55   Page 4 of 8
Filed 03/08/21                              Case 21-10815                                         Doc 1




           Case: 21-50298   Doc# 1   Filed: 03/08/21   Entered: 03/08/21 13:23:55   Page 5 of 8
Filed 03/08/21                              Case 21-10815                                         Doc 1




           Case: 21-50298   Doc# 1   Filed: 03/08/21   Entered: 03/08/21 13:23:55   Page 6 of 8
Filed 03/08/21                              Case 21-10815                                         Doc 1




           Case: 21-50298   Doc# 1   Filed: 03/08/21   Entered: 03/08/21 13:23:55   Page 7 of 8
Filed 03/08/21                              Case 21-10815                                         Doc 1




           Case: 21-50298   Doc# 1   Filed: 03/08/21   Entered: 03/08/21 13:23:55   Page 8 of 8
